DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 1/29/21.  Claims 1, 3, 6, 12, 13, and 18-20 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

and the received real-time physiological data” within claims 1, 18, and 19 and “updating, by the server, one or more slope lines based at least in part on past instances of the real-time data and the received real-time data“ within claim 20 appear to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0151021 A1) in view of Orbach (US 2008/0214903 A1).

receiving, from a medical device and at the server, real-time physiological data associated with one or more measurements by the medical device coupled with a patient (para. 12 of Feng; note that Feng discloses a system for detecting a driver's sudden heart attack, which comprises a plurality of sensors persistently capturing a plurality of vital-sign signals of the driver, including a respiration rate signal, a heart rhythm signal and a blood pressure signal);    
updating, by the server, one or more slope lines based at least in part on past instances of the real-time physiological data and the received real-time physiological data (para. 11, 18 and 21 of Feng; the artificial neural network trains the frequency, intensity and slope of the respiration signals to generate the respiration rate model and the models receive new vital-sign signals); 
identifying, by the server, a first output from the ANN comprising at least a first predictive score (para. 17-20 of Feng; note the  determining of  vital-sign threshold values and assigning values indicating risk levels);
predicting, by the server, whether a medical event for the patient will occur at a future time based at least in part on the first predictive score (para. 17, 19, & 25 and Fig. 2 of Feng; note the predicting of a sudden heart attack of a driver); and 
transmitting, from the server and to a display, an indication of whether the medical event for the patient will occur at the future time (para. 16 & 17 of Feng; signals are displayed and alerts emitted).
Feng does not expressly disclose generating, by the server, a first feature vector of an artificial neural network (ANN) based at least in part on the received real-time physiological data and the one or more updated slope lines; passing, by the server, the first feature vector through the ANN based at least in part on generating the first feature vector.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Orbach within Feng.  The motivation for doing so would have been to improve prediction (para. 205 of Orbach).(B) Referring to claim 2, Feng discloses wherein predicting whether the medical event will occur comprises: passing the first predictive score through a voting mechanism; and identifying an output from the voting mechanism (para. 17-19 of Feng). (C) Referring to claim 3, Feng discloses further comprising: identifying one or more additional outputs of the ANN comprising one or more additional predictive scores; passing the one or more additional predictive scores through the voting mechanism; and predicting whether the medical event will occur based at least in part on the output from the voting mechanism, wherein the output from the voting mechanism is based at least in part on the first predictive score and the one or more additional predictive scores (para. 17-19 and 25 of Feng). (D) Referring to claim 4, Feng discloses further comprising: determining that a total number of predictive scores is above a minimum threshold, wherein the total number of predictive scores comprises the first 
(K) Referring to claim 12, Feng discloses further comprising: transmitting, to the display, an indication that the medical event will occur based at least in part on predicting the medical event will occur at the future time (para. 16 & 17 of Feng).
(L) Referring to claim 16, Feng discloses wherein the medical event comprises a respiratory event (para. 20 of Feng). (M) Referring to claim 17, Feng discloses wherein the real-time physiological data comprises end-tidal carbon dioxide (ETCO2) data, respiration rate data, pulse oximetry (SpO2) data, heart rate data, or a combination thereof (abstract of Feng). (N) Claims 18 and 19 differ from claim 1 by reciting “An apparatus for patient monitoring, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to….” (Fig. 1 and para. 16 of Feng) and “a non-transitory computer-readable medium storing code for patient monitoring, the code comprising instructions executable by a processor to…..” (Fig. 1 and para. 16 of Feng).

receiving, from a device and at the server, real-time data associated with one or more measurements by the device coupled with a user (para. 12 of Feng; note that Feng discloses a system for detecting a driver's sudden heart attack, which comprises a plurality of sensors persistently capturing a plurality of vital-sign signals of the driver, including a respiration rate signal, a heart rhythm signal and a blood pressure signal); 
updating, by the server, one or more slope lines based at least in part on past instances of the real-time data and the received real-time data (para. 11, 18 and 21 of Feng; the artificial neural network trains the frequency, intensity and slope of the respiration signals to generate the respiration rate model and the models receive new vital-sign signals);
identifying, by the server, a first output from the ANN comprising at least a first predictive score (para. 17-20 of Feng; note the  determining of  vital-sign threshold values and assigning values indicating risk levels); and 
predicting, by the server, whether an event for the user will occur at a future time based at least in part on the first predictive score (para. 17, 19, & 25 and Fig. 2 of Feng; note the predicting of a sudden heart attack of a driver); and Page 7 of 15App. No. 16/165,666PATENT Amendment dated January 29, 2021 Reply to Office Action dated November 12, 2020 
transmitting, from the server and to a display, an indication of whether the event for the user will occur at the future time (para. 16 & 17 of Feng; signals are displayed and alerts emitted).
Feng does not expressly disclose generating, by the server, a first feature vector of an artificial neural network (ANN) based at least in part on the received real-time data and the one or more updated 
Orbach discloses generating, by the server, a first feature vector of an artificial neural network (ANN) based at least in part on the received real-time data and the one or more updated slope lines; passing, by the server, the first feature vector through the ANN based at least in part on generating the first feature vector (para. 76, 202- 205, 208, and 324 of Orbach; The base line includes vectors of parameters which will be calculated and recorded during the first interval, including: minimum, maximum and average HR, HRV, FFT (Fast Fourier transform), respiration rate (which can be calculated indirectly or monitored directly), and EDA--max, min, average, variance, number of fluctuation and slope. The system can incorporate neural network and similar methods to continue learning, using the data from a group of users in the past to predict the emotional state of a specific user in a shorter time using his vector of data).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Orbach within Feng.  The motivation for doing so would have been to improve prediction (para. 205 of Orbach).
Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0151021 A1) in view of Orbach (US 2008/0214903 A1), and further in view of Schlueter et al. (US 2016/0380500 A1).
(A) Referring to claim 11, Feng and Orbach do not disclose determining an intercept associated with the first predictive score and the one or more additional predictive scores, wherein the first predictive score and the one or more additional predictive scores comprise time estimates; determining that the intercept is within a time window; predicting the medical event will occur based at least in part on determining that the intercept is within the time window.

	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Schlueter within Feng and Orbach.  The motivation for doing so would have been to depict a trend (para. 68 of Schlueter).
(B) Referring to claim 13, Feng and Orbach do not disclose wherein updating the one or more slope lines comprises: performing one or more linear regressions over one or more time domains, wherein each time domain is associated with a subset of the past instances of the real-time physiological data; generating one or more trend lines based at least in part on performing the one or more linear regressions; and determining slopes for each of the one or more trend lines. 
Schlueter discloses wherein updating the one or more slope lines comprises: performing one or more linear regressions over one or more time domains, wherein each time domain is associated with a subset of the past instances of the real-time physiological data; generating one or more trend lines based at least in part on performing the one or more linear regressions; and determining slopes for each of the one or more trend lines (Fig. 5 and para. 55 & 68 of Schlueter). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Schlueter within Feng and Orbach.  The motivation for doing so would have been to depict a trend (para. 68 of Schlueter).(C) Referring to claim 14, Feng discloses wherein the one or more time domains comprise a plurality of overlapping time domains (para. 18-21 of Feng). .


Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 1/29/21.
(1) Applicant requests the rejection of the independent claims 1 and 18-20 under 35 U.S.C. 103 be withdrawn.

(A) As per the first argument, note that Feng persistently captures a plurality of vital-sign signals of the driver, including a respiration rate signal, a heart rhythm signal and a blood pressure signal, and transmitting the vital-sign signals to a monitoring system; the processor of the monitoring system using the vital-sign signals to train an artificial neural network to establish a plurality of personalized models, including a respiration rate model, a heart rhythm model and a blood pressure model, which are specific to the driver (see paragraph 11 of Feng). As such, the broadest reasonable interpretation of “updating, by the server, one or more slope lines based at least in part on past instances of the real-time physiological data and the received real-time physiological data” would include the features disclosed in para. 11, 18 and 21 of Feng (note the artificial neural network trains the frequency, intensity and slope of the respiration signals to generate the respiration rate model and the models receive new vital-sign signals).
Orbach was relied upon to teach: “generating, by the server, a first feature vector of an artificial neural network (ANN) based at least in part on the received real-time data and the one or more updated In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686